DETAILED ACTION
Applicants’ arguments, filed 21 December 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection due to Claim Amendment
In the prior office action, the examiner rejected the instant claims as being anticipated by Feng et al. (US 2005/0036958 A1). This rejection has been withdrawn in view of the amendment to claim 1. The examiner has provided the following explanation to explain why the claim amendment overcomes this rejection.
 Feng et al. (hereafter referred to as Feng) is drawn to a composition for dental bleaching. In one embodiment, Feng teaches the following composition, as of Feng, page 4, Example 1, reproduced below.

    PNG
    media_image1.png
    226
    408
    media_image1.png
    Greyscale


The examiner notes that the instant application defines the term “particle” in the following manner, as of the instant specification on page 5:

    PNG
    media_image2.png
    149
    636
    media_image2.png
    Greyscale

The examiner notes that in the above definition, the term “particle” refers to a discrete solid or semi-solid material. It does not refer to a discrete liquid material; as such, a discrete droplet of liquid material would not read on the required particle.
As best understood by the examiner, the combination of hydrogen peroxide and polyvinylpyrrolidone in Feng does not appear to be in the form of particles because the skilled artisan would have expected that this combination would have formed a liquid, not a solid or semi-solid. This is at least because, as best understood by the examiner, the water in the above-reproduced composition would have solubilized the hydrogen peroxide and precluded the formation of particles. 
Exemplified compositions of Feng having over 50% petrolatum appear to include water, see Feng, page 4, Example 1, reproduced above. Water is a hydrophilic solvent which would have been expected to have solubilized the hydrogen peroxide and polyvinyl pyrrolidone, resulting in the lack of particle formation of the hydrogen peroxide 

[0027] Polyvinyl pyrrolidone (PVP) were also optionally included for several reasons. First, PVP can enhance the adhesive force of the formulation because of its special side groups along the main chain. Second, PVP is water dissolvable and forms the second phase in the petroleum matrix, which can control the release of peroxide from the matrix. Third, PVP can be optionally added as a viscosity adjusting agent. Based on these considerations, the PVP can be around 5 to 30 percent by weight, preferably about 10 percent by weight.

Feng also teaches compositions comprising urea peroxide and petrolatum. Feng teaches an example of this as of Feng, page 4, left column, Table reproduced below.

    PNG
    media_image3.png
    161
    465
    media_image3.png
    Greyscale

However, the compositions of Feng comprising urea peroxide appear to have glycerin in an amount of 10% or greater. The skilled artisan would have understood that glycerin is a water-miscible hydrophilic solvent. Said glycerin would have been expected to have solubilized urea peroxide and to have precluded particle formation, in the same manner as water solubilizes the combination of hydrogen peroxide and polyvinyl pyrrolidone and precludes particle formation.
As such, as best understood by the examiner, the composition of Feng does not comprise hydrophilic active agent particles, and there would have been no motivation 
The examiner also notes that obviousness rejection and/or double patenting rejections which include the Feng reference in the statement of rejection have also been withdrawn.

Claim Interpretation
The instant application requires hydrophilic bleaching agent particles. This term appears to be defined in the following manner, as of the bottom of page 6 and top of page 7 of the instant specification, reproduced in part below.

    PNG
    media_image4.png
    78
    635
    media_image4.png
    Greyscale

No minimum required water-solubility is disclosed.
As best understood by the examiner, sodium percarbonate has a water solubility of about 15 parts per 100 parts of water. For the purposes of examination under prior art, this water solubility is understood to be sufficiently high to render a particle of sodium percarbonate as being a hydrophilic bleaching agent particle.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7, 11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Rajaiah et al. (US 2014/0100303 A1).
Montgomery is drawn to a solid or semi-solid composition drawn to a therapeutic agent dispersed in a water-insoluble carrier, as of Montgomery, title and abstract. In one 

    PNG
    media_image5.png
    435
    455
    media_image5.png
    Greyscale

As to part (a) of claim 1, the claim requires hydrophilic bleaching agent particles comprising hydrogen peroxide adduct. As best understood by the examiner, sodium percarbonate is an adduct of sodium carbonate and hydrogen peroxide. Additionally, as best understood by the examiner, although sodium percarbonate is less water-soluble than other peroxides, it is still understood by the examiner to be sufficiently water-soluble to read on the required bleaching agent.
As to part (b) of claim 1, the claim requires at least 50% petrolatum. Table 2 teaches petrolatum in an amount of up to about 47.40%. This is slightly less than the required amount of at least 50%. Nevertheless, a prima facie case of obviousness 
Montgomery is silent regarding the cone penetration value of the petrolatum.
Rajaiah et al. (hereafter referred to as Rajaiah) is drawn to a dental adhesive composition, as of Rajaiah, title and abstract. Rajaiah teaches that the composition includes petrolatum, as of Rajaiah, at least paragraphs 0092-0094. Rajaiah teaches using petrolatum with a cone penetration consistency value of between 180 and 245, as of Rajaiah, paragraph 0099.
Rajaiah does not teach anticaries agents in the form of particles.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the composition and/or hydrophobic phase and/or the petrolatum of the composition of Montgomery to have had the cone penetration consistency value of 
As to claim 1, the claim requires a cone penetration consistency value of from about 25 to about 300. Rajaiah teaches a cone penetration consistency value of 180 to 245. This is in the scope of the claimed range.
As to claim 5, as best understood by the examiner, sodium percarbonate is insoluble in petrolatum, and petrolatum is insoluble in water.
As to claim 6, Rajaiah teaches using petrolatum with a cone penetration consistency value of between 180 and 245, as of Rajaiah, paragraph 0099. This is in the scope of the claimed range of about 50 to about 250.
As to claim 7, this claim is understood to be rejected for essentially the same reason that claim 6 is rejected. The examiner notes that the scope of claim 7 differs from that of claim 6 in that claim 7 requires that the petrolatum have a specific cone penetration value, whereas claim 7 requires that the entire composition have a specific cone penetration value.
As to claims 11, Montgomery teaches applying the composition to teeth, as of Montgomery, paragraph 0011.
As to claim 15, Montgomery teaches a kit in paragraphs 0012 and 0060.

As to claims 17-18, Montgomery teaches stannous fluoride in paragraph 0032.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Rajaiah et al. (US 2014/0100303 A1), the combination further in view of Longo Jr. et al. (US 2007/0202059 A1).
Montgomery is drawn to a composition comprising a bleaching agent in petrolatum. Rajaiah is drawn to the cone penetration consistency of the petrolatum. See the above rejection over Montgomery in view of Rajaiah above.
None of the above references teach the required swellability.
Longo Jr. et al. (hereafter referred to as Longo) is drawn to a tooth whitening composition, as of Longo, title and abstract. The composition of Longo comprises a complex of PVP/hydrogen peroxide that swells rapidly in the presence of water, as of Longo, paragraph 0034. The PVP and other thickening agents of Longo are useful because they prevents the peroxide from reaching the soft tissue near the tooth, where they may cause damage, and cause a more sustained release, as of Longo, paragraph 0032.
Longo does not teach an oil phase.
It would have been prima facie obvious for one of ordinary skill in the art to have used the swellable form of PVP-H2O2, as of Longo, in the composition of Montgomery. Longo is drawn to PVP-H2O2 for whitening teeth, but teaches a swellable form that appears to have sustained release and less interaction with the soft tissue surrounding the teeth as compared to other forms of PVP-H2O2. As such, the skilled artisan would 2O2, as of Longo, in order to have predictably whitened teeth in a manner that tissue surrounding the teeth was spared and release occurred slowly with a reasonable expectation of success.
As to claim 3, the claim requires swelling at least 50% upon contact with water. Longo does not appear to teach a numerical amount by which the composition of Longo swells when in contact with water. Nevertheless, the skilled artisan would have been motivated to have optimized the PVP-H2O2 to have achieved the required swelling. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of PVP-H2O2 that is swellable and used for tooth whitening is taught by Longo. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable range of the amount by which said PVP-H2O2 swells by routine experimentation.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Rajaiah et al. (US 2014/0100303 A1), the combination further in view of Rajaiah et al. (US 2011/0094415 A1).
Montgomery is drawn to a composition comprising a bleaching agent in petrolatum. Rajaiah is drawn to the cone penetration consistency of the petrolatum. See the above rejection over Montgomery in view of Rajaiah above.
None of the above references teach the required drop melting point.

Medeiros does not teach an anticaries agent in the form of a particle.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the composition of Montgomery to have had a drop melting point in the range of between 38°C and 60°C. Montgomery teaches a composition comprising petrolatum; however, Montgomery is silent as to the drop melting point of said composition. Medeiros teaches that a composition comprising petrolatum and having a drop melting point of between 38°C and 60°C is suitable for oral or dental use. As such, the skilled artisan would have been motivated to have modified the composition of Montgomery to have had a drop melting point in the range taught by Medeiros for predictable use in dentistry with a reasonable expectation of success.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Rajaiah et al. (US 2014/0100303 A1), the combination further in view of Montgomery et al. (US Patent 6,343,933).
Montgomery is drawn to a composition comprising a bleaching agent in petrolatum. Rajaiah is drawn to the cone penetration consistency of the petrolatum. See the above rejection over Montgomery in view of Rajaiah above.

Montgomery et al. (US Patent 6,343,933) (hereafter referred to as Montgomery (ii)) teaches light-activated tooth whitening, in which a tooth whitening composition is combined with actinic light, as of Montgomery (ii), title and abstract. Montgomery (ii) teaches a device for emitting said light, as of Montgomery, figure 1, reproduced below.

    PNG
    media_image6.png
    630
    567
    media_image6.png
    Greyscale

Montgomery (ii) teaches light with an intensity of 175 mW/cm2, as of Montgomery (ii), column 16 lines 20-25. Montgomery (ii) teaches that the light has the following wavelengths, as of Montgomery, figure 4A, reproduced below.

    PNG
    media_image7.png
    500
    711
    media_image7.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have combined the tooth whitening agent of Montgomery with the device of Montgomery (ii) in a kit. Montgomery (ii) teaches that a light source can be used in combination with a tooth whitening agent in order to improve tooth whitening, as of Montgomery (ii), e.g. column 5 lines 35-40. Montgomery teaches a composition for tooth whitening. As such, it would have been prima facie obvious for one of ordinary skill in the art to have combined the composition of Montgomery with a photosensitizer and a device that produces electromagnetic radiation, as of Montgomery (ii) together in a kit; the skilled artisan would have been motivated to have done this in order to have predictably whitened teeth with a reasonable expectation of success.
As to claim 12, Montgomery (ii) teaches using light with a wavelength of from 380 nm to 700 nm, as of Montgomery (ii), column 21, claims 24-25. This is within the claim scope of 200 nm to 1700 nm. The skilled artisan would have been motivated to have directed this light to the teeth using the device shown in the above-reproduced figure.
As to claim 13, Montgomery teaches a kit, as of paragraphs 0012 and 0060. Said kit comprises the composition of Montgomery along with a device to apply the composition to teeth, such as a toothbrush, as of Montgomery, paragraphs 0011 and 
As to claim 14, Montgomery (ii) teaches emitting radiation comprising a wavelength of from 380 nm to 700 nm, as of Montgomery (ii), column 21, claims 24-25, and with an intensity of 175 mW/cm2, as of Montgomery (ii), column 16 lines 20-25. The wavelength range of Montgomery (ii) overlaps with the claimed wavelength range, and the intensity taught by Montgomery (ii) is within the claim scope.


Claims 1, 5-7, 11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Rajaiah et al. (US 2014/0100303 A1), the combination further in view of Heymann (US Patent 1,863,116).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Rajaiah et al. (US 2014/0100303 A1) and Heymann (US Patent 1,863,116), the combination further in view of Longo Jr. et al. (US 2007/0202059 A1).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Rajaiah et al. (US 2014/0100303 A1) and Heymann (US Patent 1,863,116), the combination further in view of Rajaiah et al. (US 2011/0094415 A1).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 2005/0008584 A1) in view of Rajaiah et al. (US 2014/0100303 A1) and Heymann (US Patent 1,863,116), the combination further in view of Montgomery et al. (US Patent 6,343,933).
Montgomery is drawn to a composition comprising sodium percarbonate particles in petrolatum. Rajaiah is drawn to the cone penetration consistency of the petrolatum. See the rejection above over Montgomery in view of Rajaiah.
None of the above references teach sodium perborate.
Heymann is drawn to a toothpaste comprising sodium perborate in petrolatum, as of Heymann, column 1, relevant text reproduced below.

    PNG
    media_image8.png
    251
    415
    media_image8.png
    Greyscale

As best understood by the examiner, sodium perborate is an adduct of hydrogen peroxide and sodium borate.



Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,849,729. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
Conflicting claim 1 is drawn to a composition comprising: a) solid hydrophilic bleaching agent particles b) at least about 60%, by weight of the multi-phase oral care composition, of hydrophobic phase. The bleaching agent particles may be hydrogen peroxide adduct, as of conflicting claim 3. The hydrophobic phase may be petrolatum, as of conflicting claim 13, and may have a cone penetration consistency value of from about 50 to about 250, as of conflicting claims 8-9.
The instant and conflicting claims differ at least because, while the conflicting claims recite all of the required elements of the instant claims, they appear to be recited in separate dependent claims, and not in the same claim. As such, there is no case of statutory double patenting. However, the skilled artisan would have been motivated to have combined different features from different dependent conflicting claims, and this combination would have predictably made the subject matter of the instant claims with a reasonable expectation of success.


Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-15, 17-20, and 22-26 of copending Application No. 16/842,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The instant claims are drawn to a semisolid composition comprising a particle comprising hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
The copending claims are drawn to a semisolid oral dispersion, as of copending claim 1. The dispersion may comprise hydrogen peroxide adduct as a bleaching agent, as of copending claim 14. The hydrophobic phase is petrolatum, as of copending claim 1, and may have a cone penetration consistency index of about 25 to about 300, as of copending claims 18-19. The petrolatum is at least 60% of the total composition, as of copending claim 1.
The instant and copending claims differ because the copending claims recite anticaries agent particles, which are not recited by the instant claims. Nevertheless, the subject matter recited by the conflicting claims includes all of the required subject matter, and additional unrecited elements such as anticaries agents are not excluded by the instant claims. As such, the copending claims recite all of the limitations required by the instant claims, resulting in a prima facie case of non-statutory double patenting.


Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,224,760 (formerly US application 16/842,800). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The instant claims are drawn to a semisolid composition comprising a particle comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
The conflicting claims are drawn to a semisolid oral dispersion, as of conflicting claim 1. The dispersion may comprise hydrogen peroxide adduct as a bleaching agent, as of conflicting claim 3. The hydrophobic phase is petrolatum, as of copending claim 1. The petrolatum may have a cone penetration consistency index of from about 25 to about 300, as of conflicting claim 5.
The instant and conflicting claims differ at least because, while the conflicting claims recite all of the required elements of the instant claims, they appear to be recited in separate dependent claims, and not in the same claim. As such, there is no case of statutory double patenting. However, the skilled artisan would have been motivated to have combined different features from different dependent conflicting claims, and this .


Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7, 10, 14-20, 22-23, and 26-31 of copending Application No. 16/842,806 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
The copending claims are drawn to a semisolid oral dispersion, as of copending claim 1. The dispersion may comprise hydrogen peroxide adduct as a bleaching agent, as of copending claim 14. The hydrophobic phase is petrolatum, as of copending claim 1. The petrolatum may have a cone penetration consistency index of from about 25 to about 300, as of copending claims 18-19.
The instant and copending claims differ at least because, while the copending claims recite all of the required elements of the instant claims, they appear to be recited in separate dependent claims, and not in the same claim. As such, there is no case of statutory double patenting. However, the skilled artisan would have been motivated to have combined different features from different dependent copending claims, and this .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/008,681 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
The copending claims are drawn to a semisolid oral dispersion, as of copending claim 1. The dispersion may comprise urea peroxide or polyvinyl pyrrolidone complexed with hydrogen peroxide, as of copending claim 1; these are understood to read on the required hydrogen peroxide adduct. The hydrophobic phase is petrolatum, as of copending claim 1. The petrolatum may have a cone penetration consistency index of from about 25 to about 300, as of copending claims 3-4.
The instant and copending claims differ at least because, while the copending claims recite all of the required elements of the instant claims, they appear to be recited in separate dependent claims, and not in the same claim. As such, there is no case of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/014,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
The copending claims are drawn to a semisolid oral dispersion, as of copending claim 1. The dispersion may comprise hydrophilic bleaching agent particles, as of copending claim 1, and the copending claims recite hydrogen peroxide adduct in copending claim 4. The hydrophobic phase is petrolatum, and has a cone penetration consistency index of from about 25 to about 300, as of copending claim 1.
The instant and copending claims differ at least because the copending claims require that the bleaching agent is in the form of particles, whereas this is not required .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The instant claims are drawn to a semisolid composition comprising a hydrogen peroxide adduct in a hydrophobic phase of at least 50% petrolatum. The hydrogen peroxide adduct may be PVP-H2O2. The petrolatum is required to have a cone penetration consistency value in a range of from about 25 to about 300.
The copending claims are drawn to a semisolid oral dispersion comprising bleaching agent particles, as of copending claim 1. The dispersion may comprise hydrogen peroxide adduct, as of copending claim 4. The hydrophobic phase is petrolatum, as of copending claim 1. The petrolatum may have a cone penetration consistency index of from about 25 to about 300, as of copending claims 8-9.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612